Wyly, I.,
dissenting. Mrs. Williams deposited with Rogers, the only party defendant before the court, twenty-five hundred dollars, to-indemnify him from loss in being security on the bond of her husband to appear and answer to the charge of embezzlement. Rogers, the depositary, incurred thereby the legal obligation to return the money deposited to Mrs. Williams, or to pay it on her order, as soon as he became released from the bond. Mrs. Williams subsequently made a conditional assignment of the money to the plaintiff, A. P. Field, of which Rogers was duly notified and assented thereto. And this condition was the release of the bond which Rogers had signed. The condition happened. The assignment or order of Mrs. Williams on Rogers for the money became absolute. Rogers refused to pay over the money, and this suit against him is the result. The basis of the action against him is the obligation he incurred when he received the money deposited by Mrs. Williams. The obligation of a depositary is-the obligation sought to be enforced against him.
There is nothing immoral in Rogers being compelled to pay over to-A. P. Field, assignee of Mrs. Williams, money which Mrs. Williams deposited with him as an indemnity against liability on the bond which he signed as security for her husband, that bond being discharged by the discontinuance of the suit or criminal prosecution. Now, whether this discontinuance resulted from the compounding of a felony, or any other immoral transaction, is of no consequence so far as Rogers is concerned.
What means were employed to obtain the release of the bond does-not concern him. It was no part of his agreement when receiving the deposit that he should keep the money unless the bond was released in a legitimate manner. He had nothing to do with the means employed to accomplish the release of the bond. It was enough for him to know that the bond was canceled, and his obligation to pay over the money to Mrs. Williams, or the plaintiff holding her order, became absolute. What consideration Field gave to ge.t the assignment or order for the money does not concern Rogers, the depositary. It is no excuse for him that the consideration for the order or the assignment by Mrs. Williams was immoral, or that she gave the order as the consideration for the discontinuance of a criminal prosecution. If Mrs. *579Williams had appeared and set up the illegality of the consideration for the assignment or order in favor of Field, the question would have been properly before the court. If the defendant is compelled to pay over the money on the order of Mrs. Williams, the obligation he will discarge in doing so will be the obligation of a depositary, the only one he incurred, and that surely was not immoral.
It has frequently been held by this court that the holder of a note given for a valid consideration can enforce its payment whether the consideration he gave for it to the indorser was a slave, or Confederate money, or not; whether the consideration for the indorsement was immoral or not.
For the reason stated and those expressed in the first opinion of this court in this case, I dissent.